—Judgment unanimously affirmed. Memorandum: Defendant contends that the People failed to disprove, beyond a reasonable doubt, his agency defense. From our review of the record, we conclude that there was legally sufficient evidence for a rational trier of fact to determine that defendant was not merely an agent of the buyer and that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s further contentions that prosecutorial misconduct during summation mandates reversal and that the trial court’s interested witness charge was improper have not been preserved for our review (see, CPL 470.05 [2]). In any event, the trial court’s interested witness charge was in all respects proper (see, People v Agosto, 73 NY2d 963, 967).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Criminal Sale Controlled Substance, 1st Degree.) Present-Dillon, P. J., Doerr, Balio, Lawton and Davis, JJ.